UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 19, 2009 PEAPACK-GLADSTONE FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) New Jersey 001-16197 22-3537895 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 158 Route 206, Peapack-Gladstone, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (908) 234-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 19, 2009, the Registrant’s Board of Directors appointed Vincent A. Spero to the position of Executive Vice President and Chief Lending Officer of Peapack-Gladstone Financial Corporation (the “Corporation”) and of Peapack-Gladstone Bank, the Corporation’s bank subsidiary.Mr.
